IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 404A18

                                Filed 29 March 2019
COUNTY OF DURHAM, by and through DURHAM DSS, ex rel. SHARON L.
WILSON and TIFFANY A. KING
              v.
ROBERT BURNETTE


      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 821 S.E.2d 840 (2018), vacating orders

entered on 23 November 2016 by Judge Fred Battaglia in District Court, Durham

County, and remanding for entry of new orders. Heard in the Supreme Court on 6

March 2019.


      Office of the County Attorney, by Geri Ruzage, Senior Assistant County
      Attorney, for plaintiff-appellant.

      Mary McCullers Reece for defendant-appellee.


      PER CURIAM.


      AFFIRMED.


      Justice DAVIS did not participate in the consideration or decision of this case.